DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered but they are not persuasive.
101 rejection
The examiner respectfully disagrees with applicant’s assertion in Step 2A that the human mind is not equipped to perform the identified mental processes.  The claimed fault ontology allows an ontological framework to represent and generate various sorts of faults that may be introduced at operation phases of manufacturing using machines.  The claims recite a computer system operating steps which a human mind is capable of performing when observing the operation of these machines.  The claimed step of accessing a plurality of data inputs can be performed in a mind of an operator when simply observing the machines operating, failing and being suspended during a manufacturing process, for example.  The limitations that further define what the data comprises does not provide significantly more to implement the abstract into a practical application.  As what the data is does not improve the generically claimed computer elements that use the data to generate outputs.  
The step of extracting, from the data, faults that include failure and suspensions is an activity a user’s mind performs routinely in the management of a manufacturing environment.  Again, the details of the data defining the incidents of the failures and the suspensions which include at least fault words associated with negations and at least one of the incidents includes a sequence of one or more of the failures and the suspensions does not better the operation of the computer elements performing the abstract ideas and merely gives human definitions to data.
  The generation of  a fault ontology, wherein the fault ontology includes a hierarchical arrangement of a plurality of faults classified into primary, secondary and tertiary fault modes, wherein each of the faults are identified by one or more fault words and combinations of nor word with the one or more fault words wherein each of the one or more fault words and each of the combinations are encoded with a unique pattern of fault number, level number and word number reads merely as an organization step.  Organizing fault data amongst other fault data is capable of being performed in the mind of the operator.  As prioritizing faults and suspensions is an activity capable of being performed in a human mind.
The claim then recited “identify, from the fault ontology, at least a subset of the one or more fault words and combinations of the nor word with the one or more fault words that are also included in the fault data via text matching”.  The limitation, as recited, defines the human activity of reading. Upon reading, such data allows the operator to make determinations, as claimed.  And based on the matching of text to unique patterns of faults and other collected data upon comprehension of the data describes the process of making decisions using the observed and organized data.  All of which is capable of occurring within the mind of a user.
The examiner is not persuaded.
The examiner respectfully disagrees with applicant’s assertion in Step 2B that the combination of elements impose a meaningful limit on the judicial exception.  Applicant’s state the additional elements provide significantly more because they describe the specific details of the claimed computing equipment, however the examiner respectfully disagrees.  The claimed computer elements merely read as tools for performing the identified jucical exceptions, as the claim language defining these computer elements does not provide significantly more.  There are no recited limitations that describe, in detail, how the identified abstract ideas better the functionality of the generically claimed computer elements.  The pointed to limitations merely aid in accelerating a process of fault detection while providing an automated prediction simulation, which have been shown in the courts as not sufficient in showing an improvement in computer-functionality. MPEP2106.05(a) I.  
Further, applicant’s filed specification is silent on how the identified judicial exceptions better the operation of these generically claimed computer elements.  To show how the displayed simulated iterative changes to inventory betters the operation of the generically claimed computer, applicants point to [0026] of their specification.  However, this portion of the specification describes a Monte Carlo simulation, which is an analytical tool for processing data.  The claimed simulation is just a display of the predicted changes and not the argued model used to predict a probability of outcomes.  Therefore, the displayed simulation is not considered an improvement in the computer’s functionality.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a Monte Carlo simulation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The examiner is not persuaded. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) access 
access a plurality of data inputs that include failure data of at least one material included in multiple equipment pieces, wherein the failure data includes at least details regarding incidents of failures and suspensions and wherein the suspensions include probable failures; extract the details of the incidents of the failures and the suspensions from the failure data, wherein the details include at least fault words associated with negations and at least one of the incidents includes a sequence of one or more of the failures and the suspensions; generate a fault ontology on the non-transitory processor readable medium, wherein the fault ontology includes a hierarchical arrangement of a plurality of faults classified into primary, secondary and tertiary fault modes, wherein each of the faults are identified by one or more fault words and combinations of nor word with the one or more fault words wherein each of the one or more fault words and each of the combinations are encoded with a unique pattern of fault number, level number and word number; identify via accessing the fault ontology, at least a subset of the one or more fault words and combinations of the nor word with the one or more fault words that are also included in the fault data via text matching; determine the sequence of the one or more failures and suspensions based on the identification of the subset by matching text of the details of each of the incidents of failures and the suspensions from the failure data to the unique patterns of fault numbers, level numbers and word numbers corresponding ones of the primary, secondary and tertiary fault modes in the fault ontology; feed the failure data to a code module.  The pointed to claim limitations fall within the abstract idea grouping of mental processes.  As accessing data, extracting details from the data via word association, generating fault ontology that includes classification of the words, numbers and patterns, identifying through text matching a subset of words, determining failures and suspension based on the identified words, and identifying best fit distribution for the data is simple enough to be performed in the mind of a user, insofar as how the claim structurally defines the pointed to limitations.  The claimed processor, non-transitory processor readable medium and a code module read as generic computer elements merely acting as tools for performing the identified abstract ideas.
The claim further recite steps to calculate parameters of a data distribution of the plurality of data distributions associated with the best fit distribution; and build a demand profile for the at least one material using the parameters from the best fit distribution, wherein the demand profile provides an estimation of a future probability of failure of the at least one material in each equipment piece of the multiple equipment pieces that includes the at least one material wherein one or more of the failure and the suspension of the at least one material in the equipment piece leads to a demand for the at least one material.  The calculation of parameters of data distribution and the building of a profile from those calculation with an estimation of a future probability, as supported within applicant’s speciation, are rooted in mathematical operations.  
These judicial exceptions are not integrated into a practical application because the generically claimed computer elements merely act as tools for performing the identified abstract ideas.  
In addition, the claim defines feeding failure data to the generically claimed code module, obtaining an optimal inventory level to be maintained for the at least one material from the demand profile via measuring availability of the multiple equipment pieces that include the at least one material which reads as an insignificant extra solution activity of mere data gathering without providing significantly more or implementing the abstract ideas in a practical application.  
Lastly, the claimed step of displaying a graphical user interface outputting onto a display a simulation showing iterative changes to inventory of one or more of the at least one material that make up components of an equipment piece of the multiple equipment pieces leading to the optimal inventory level; and output a maintenance schedule for the multiple equipment pieces that include the at least one material.  These additional elements fail to meaningfully limit the claim because it does not require any particular application of the recited mental concepts and calculations, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer elements are considered well-understood, routine and conventional while the claimed data gathering and outputting steps do not implement the abstract ideas into a practical application.  The additional elements of at least one material and equipment piece of multiple equipment piece merely link the abstract ideas to a field of use without providing significantly more or implementing the abstract ideas in to practical application.  Claim 19 is rejected similarly to claim 1.
	Claims 2, 3, 4, and 11 further defines the abstract idea that falls within the abstract grouping of mental concepts without providing significantly more or implementing the abstract idea into a practical application.  The claimed processor merely acts as a tool for performing the identified abstract ideas without providing significantly more or implementing the abstract ideas into a practical application.  

	Claims 5-9 further defines the identified abstract ideas without providing significantly more or implementing the abstract ideas into a practical application.  Further, the additional element of the processor merely performs the identified abstract ideas, as the claims defines various statistical analyses rooted in mathematical operations.

Claims 10 further defines the abstract idea that falls within the abstract grouping of mental concepts without providing significantly more or implementing the abstract idea into a practical application.  Further, the additional elements of materials and equipment pieces merely link the abstract ideas to a field of use without providing significantly more while the processor acts as a tool for performing the identified abstract ideas.  

Claims 12 and 13 further defines the abstract idea that falls within the abstract grouping of mental concepts without providing significantly more or implementing the abstract idea into a practical application.  The claimed processor merely acts as a tool for performing the identified abstract ideas, while the additional elements of at least one material, equipment piece generally link the abstract idea to a field of use without providing significantly more or implementing the abstract ideas into a practical application.  

Claim 20 further defines the insignificant extra solution activity of data gathering without providing significantly more or implementing the abstract idea into a practical application.  The claimed processor merely acts as a tool for performing the identified abstract ideas, while the additional element of at least one material generally link the abstract idea to a field of use without providing significantly more or implementing the abstract ideas into a practical application.  

Claim 19 further defines the additional element of the generically claimed computer element of the code module without providing significantly more or implementing the abstract ideas into a practical application.  The claimed R-based code module is merely a generic computer element coded to before statistical computing, i.e. a computer element that performs mathematical operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bradley et al. (2007/0124009) which teaches solving inventory problems.
Laksham et al. (2007/0294149) which teaches determining an optimal level of inventory.
Leao (2017/0372237) which teaches using ontologies for establishing relationships based on needs and faults.
Rajpathak (An Ontology-Based Text Mining Method to Develop D-Matrix from Unstructured Text) which teaches using text from OEM documents for determining faults and actions needed to repair the faults.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853